             Case 5:18-cv-00271-JD Document 91 Filed 05/29/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

 CHILD DOE, by his parents and next             )
 friends JOHN and JANE DOE,                     )
                                                )
                 Plaintiff,                     )
                                                )
 V.                                             )      Case No. CIV-18-00271-JD
                                                )
 A.J. BREWER, Superintendent in his             )
 individual capacity; STUART                    )
 McPHERSON, Principal and                       )
 Athletic Director, Washington Middle           )
 School in his individual capacity; and         )
 INDEPENDENT SCHOOL DISTRICT                    )
 NO. 5 OF McCLAIN COUNTY,                       )
 OKLAHOMA, also known as                        )
 Washington Public Schools,                     )
                                                )
                 Defendants.                    )

                                           ORDER

       Before the Court is Plaintiff Child Doe’s Unopposed Motion for Leave to File

Confidential Information Under Seal (“Motion”). [Doc. No. 83]. The Motion seeks to

permit Child Doe to file under seal six exhibits to his forthcoming motion for summary

judgment, as well as a legend identifying minors referred to by pseudonym in that

motion. [Id. at 1]. Child Doe seeks to file under seal “only the most sensitive,

confidential documents,” which are

       (1)      records of the investigations and prosecutions of the minor assailants,

                protected from disclosure by law;

       (2)      detailed, confidential records of Plaintiff’s own mental health treatment;

                and
             Case 5:18-cv-00271-JD Document 91 Filed 05/29/20 Page 2 of 3



       (3)      a legend which connects the names of minor students and the

                pseudonyms by which they are identified by the parties.

[Id. at 1–2].

       As noted by Child Doe, “[c]ourts have long recognized a common-law right of

access to judicial records.” Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).

Parties may not unilaterally restrict public access to judicial documents by deeming or

marking them “confidential.” See Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th

Cir. 2012). However, “the presumption of access can be rebutted if countervailing

interests heavily outweigh the public interests in access.” Mann, 477 F.3d at 1149

(citations omitted). A movant must establish that the interest in restricting access to

specific information in the case “outweighs the presumption of public access.” Colony,

698 F.3d at 1242.

       The Court finds that the exhibits sought to be sealed by Child Doe concern

matters which are confidential by state statute, concern highly personal information

about minors (including Child Doe and classmates), and contain mental health

information of Child Doe that should be filed under seal. The Court therefore GRANTS

the Motion and finds that Child Doe has demonstrated specific, serious, and substantial

interests that heavily outweigh the presumption in favor of the public’s common-law

right of access to these specific records.

       The Court therefore ORDERS that Child Doe is permitted to file under seal as

exhibits to his forthcoming motion for summary judgment: exhibits identified in the




                                              2
         Case 5:18-cv-00271-JD Document 91 Filed 05/29/20 Page 3 of 3



Motion as 13, 14, 17, 18, 27, and 30, and the pseudonym legend identifying minor

children by pseudonym.

      It is so ORDERED this 29th day of May 2020.




                                           3
